DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 5/27/2022.  These drawings are accepted.

Response to Arguments
Applicant’s amendments has overcome the previous objections and 112 rejections.
Applicant’s filing of a terminal disclaimer has overcome the previous double patenting rejections. 
Applicant’s arguments with respect to claim(s) 1 and its dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New reference Philips (see below) is used, which discloses a similar clamp to Levy but also has a spring located in between the coupling clamps. Applicant is welcome to contact the examiner if he/she has any questions. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first biasing member” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 14-17, 19-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onge US 2004/0034350 in view of Philips US 2005/0224668, Brown US 2007/0038217 and Murner US 2011/0087226.
Regarding Claim 1, Onge discloses a rod link reducer assembly (Fig 1) comprising: 
a manipulator rod (#1, Fig 1-2) having a first end (top end, Fig 1-2), a second end (lower end, Fig 1-2), and an elongate body extending along a body axis between the first end and the second end, wherein the second end of the manipulator rod comprises a tip, the tip comprising a receiver to releasably secure a construct therein (see Fig below, Fig 16 where a construct in the form of a rod can be received in the receiver); 
a handle (#34) transversely attached near the first end of the manipulator rod (see Fig below, handle #34 is disc shaped and extends generally perpendicular to the body axis) and adapted to rotate the receiver about the body axis to align a rod of the construct (Fig 1, the receiver can receive an elongated rod and clamp it in place via securing member #4, paragraph 57, then one can manipulate the handle #34 to rotate/pivot the rod to a desired alignment)(it is noted that the rod/construct is not part of the claimed invention and applicant is not what the rod is being aligned relative to), the handle having a free end to allow a user to grip the handle (Fig below, Fig 6, one can wrap their hand around the free end of handle #34 to grip onto the handle); 
a first post (#7) extending outwardly from the rod (Fig 1-2);
a second post (#14); and 
a rod manipulating joint  (see Fig below) including: 
an elongate joint rod (#8) extending along a joint rod axis (axis that extends along the length of joint rod #8); 
a first coupling clamp (5) disposed along the joint rod, the first coupling clamp configured to releasably clamp to the first post (#14)(paragraph 60); and 
a second coupling clamp (#6) disposed along the joint rod adjacent to and rotatable (able to rotate via opening #52, Fig 8, paragraph 58) about the joint rod relative to the first coupling clamp (see Fig below), the second coupling clamp releasably connectable to the second post (#7)(see Fig below). It is noted that in an alternative interpretation, the first post can be #7 and the second post #14, with the first coupling clamp being #5 and the second coupling clamp being #6.

    PNG
    media_image1.png
    679
    732
    media_image1.png
    Greyscale

Regarding Claim 17, Onge discloses the first post has a cylindrical cross-section (#14 in Fig 4 or #7 in Fig 1). 
Regarding Claim 19, Onge discloses each of the first coupling clamp and the second coupling clamp comprises a superior clamp portion and an inferior clamp portion (see Fig below) movable along the joint rod relative to the superior clamp portion (Fig 1 , paragraph 60 when the elongate joint rod is not fully tightened, the first and second coupling portions are moveable along the joint rod such that the first coupling clamp #5 is moveable relative to the superior clamp portion of the second clamp #6, likewise, the second coupling clamp is moveable relative to the superior clamp portion of the first clamp #5). 

    PNG
    media_image2.png
    567
    742
    media_image2.png
    Greyscale

Onge discloses that each clamp has a superior clamp portion and an inferior clamp portion (see Fig below) but does not disclose wherein at least one of the first coupling clamp or the second coupling clamp includes inner teeth. Regarding Claims 2-4, Onge does not disclose wherein the inner teeth are formed on a superior clamp portion of the first coupling clamp and/or the second coupling clamp, wherein the inner teeth are formed on an inferior clamp portion of the first coupling clamp and/or the second coupling clamp, where the inner teeth are formed on both a superior clamp portion and an inferior clamp portion of the first coupling clamp and/or the second coupling clamp. Onge discloses the rod manipulating joint is locked and unlocked by turning of knob (#61, paragraph 60) does not disclose a first biasing member configured to releasably secure and bias the second coupling clamp against the first coupling clamp; and a second biasing member in the form of a helical spring disposed between the first coupling clamp and the second coupling clamp, wherein second biasing member is configured to bias the first coupling clamp away from the second coupling clamp when the first biasing member is in a released position.

    PNG
    media_image3.png
    487
    701
    media_image3.png
    Greyscale

Brown, in the same field of endeavor of rod manipulating joints, discloses a similar rod manipulating joint (Fig 3) including: an elongate joint rod (#102) extending along a joint rod axis (axis along #102);
 a first coupling clamp disposed along the joint rod (see Fig below), the first coupling clamp configured to releasably clamp to a first post (paragraph 21); and
 a second coupling clamp disposed along the joint rod adjacent to (see Fig below, Fig 4) and rotatable about the joint rod relative to the first coupling clamp (paragraph 23, 25 rotatable via opening #168), the second coupling clamp releasably connectable to a second post (paragraph 21), each clamp having a superior clamp portion and inferior clamp portion (see Fig below), the superior clamp portions and inferior clamp portions each include inner teeth (#159, #189, see Fig below, paragraph 21) to improve their grip on rod/post.

    PNG
    media_image4.png
    577
    890
    media_image4.png
    Greyscale

Philips, in the same field of endeavor as rod manipulating joints and clamps, discloses a rod manipulating joint (Fig 1) having an elongate joint rod (#20)  extending along a joint rod axis (Fig 1); a first coupling clamp (#14) disposed along the joint rod (Fig 1-2), the first coupling clamp configured to releasably clamp to a post (paragraph 5, 24); and a second coupling clamp (#12) disposed along the joint rod adjacent to and rotatable about the joint rod relative to the first coupling clamp (paragraph 12, 23), the second coupling clamp releasably connectable to a second post (paragraph 26),  a first biasing member (#54) configured to releasably secure and bias the second coupling clamp against the first coupling clamp (paragraph 23); and a second biasing member (#48) in the form of a spring (paragraph 23) disposed between the first coupling clamp and the second coupling clamp (Fig 1-2), wherein second biasing member is configured to bias the first coupling clamp away from the second coupling clamp when the first biasing member is in a released position (paragraph 23), where this configuration provides for a known alternate way of locking and unlocking the rod manipulating joint (paragraph 23). 
Murner, in the same field of endeavor of rod manipulating joints, discloses a rod manipulating joint (Fig 1) with an elongate joint rod (#40), a first coupling clamp (#20) and a second coupling clamp (#30),  a second biasing member (#15) in the form of a helical spring (Fig 1) disposed between the first coupling clamp and the second coupling clamp (Fig 1, 3), wherein second biasing member is configured to bias the first coupling clamp away from the second coupling clamp when the joint is  unlocked (paragraph 25).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the superior and inferior clamp portions of each of the first and second coupling clamps of Onge to include inner teeth in view of Brown above because this helps improve their on elongated members such as rods/posts.
It would have also been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the rod manipulating joint of Onge as modified to include first and second biasing members in view of Philips above because this provides a known alternative configuration for locking and unlocking the rod manipulating joint. It is noted that with the modification, one need only rotate/pivot the first biasing member in a single action to lock and unlock, as opposed to the knob (#61 in Onge) of Onge which may require more than one revolution.
It would have also been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the second biasing member of Onge as modified to be in the form of a helical spring in view of Murner because this provides a known type of spring to bias configured to bias the first coupling clamp away from the second coupling clamp. 

Regarding Claim 14,  Onge as modified discloses the first biasing member is in the form of a clamp (as modified by Philips above, #54 in Philips, Fig 1), wherein the first biasing member includes a lever having a free end and a cam distal from the free end (as modified by Philips, see below), wherein the biasing member is configured to be rotatably connected to the joint rod (as modified by Philips, see below, paragraph 23 in Philips). 

    PNG
    media_image5.png
    472
    412
    media_image5.png
    Greyscale

Regarding Claim 15, Onge as modified discloses the tip comprises a receiver axis (Fig 16, axis parallel to #90) extending orthogonally to the body axis (Fig 1 in Onge, see Fig below, Fig 16). 

    PNG
    media_image6.png
    521
    446
    media_image6.png
    Greyscale



Regarding Claim 16, Onge as modified discloses the receiver further comprises a securing member (Onge: #4) extending at an angle oblique to the receiver axis (see Fig above, Fig 1, 16 in Onge). 

Regarding Claim 20, Onge as modified discloses the claimed invention as discussed above but does not disclose  the superior clamp portion of the first coupling clamp comprises a first clamping surface extending at a first angle oblique to the joint rod axis (with the modification to include the teeth, a side surface of one of the teeth of the superior clamp portion of the first coupling clamp defines a first clamping surface at an oblique angle, see Fig 4 of Brown below) and a second clamping surface extending at a second angle oblique to the joint rod axis (with the modification to include the teeth, a side surface of one of the teeth of the superior clamp portion of the second coupling clamp defines a second clamping surface at an oblique angle, see Fig 4 of Brown below).

    PNG
    media_image7.png
    545
    899
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    414
    865
    media_image8.png
    Greyscale

Claims 5-7, 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onge US 2004/0034350 Philips US 2005/0224668, Brown US 2007/0038217 and Murner US 2011/0087226, as applied to claim 1, and in further view of Ashman US 5,403,316.
Onge as modified discloses the claimed invention as discussed above but does not disclose at least one of the first post or the second post includes a star grind,  wherein the star grind extends parallel to a longitudinal axis of the first post and/or second post,  wherein the star grind extends around an entire diameter of the first post and/or second post. 
Ashman, pertinent to the problem of preventing rotation of posts on clamps, discloses an elongated post (#20) having a star grind (#23, Fig 3), such that when the elongated post is received in a clamp (Fig 5), wherein the star grind extends parallel to a longitudinal axis of the post (Fig 3),  wherein the star grind extends around an entire diameter of the post (Fig 3), the star grind prevents the post from rotating (Col 2 lines 15-25, Col 4 lines 6-15). 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the first post and/or second post of Onge as modified to include a star grind in view of Ashman above, because this prevents the first and/or second post from rotating when received in their respective coupling clamp.

Regarding Claim 9,  Onge as modified discloses the first biasing member is in the form of a clamp (as modified by Philips above, #54 in Philips, Fig 1), wherein the first biasing member includes a lever having a free end and a cam distal from the free end (as modified by Philips, see below), wherein the biasing member is configured to be rotatably connected to the joint rod (as modified by Philips, see below, paragraph 23 in Philips). 

    PNG
    media_image5.png
    472
    412
    media_image5.png
    Greyscale

Regarding Claim 10, Onge as modified discloses the tip comprises a receiver axis (Fig 16, axis parallel to #90) extending orthogonally to the body axis (Fig 1 in Onge, see Fig below, Fig 16). 

    PNG
    media_image6.png
    521
    446
    media_image6.png
    Greyscale



Claims 5, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onge US 2004/0034350, Philips US 2005/0224668, Brown US 2007/0038217 and Murner US 2011/0087226, as applied to claim 1, and in further view of Forton US 2008/0086124.
Onge as modified discloses the claimed invention as discussed above but does not disclose at least one of the first post or the second post includes a star grind,   wherein the star grind extends around a partial diameter of the first post and/or second post. 
Forton, pertinent to the problem of preventing rotation of a post on a clamp, discloses a post (#50, Fig 8) has a star grind (#86) and placed in clamp (Fig 8),  wherein the star grind extends around a partial diameter of the first post and/or second post (Fig 8), the star grind prevents rotation of the post (paragraph 73, 80). 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the first post and/or second post of Onge as modified to include a star grind in view of Forton above, because this prevents the first and/or second post from rotating when received in their respective coupling clamp.



Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onge US 2004/0034350, Philips US 2005/0224668, Brown US 2007/0038217 and Murner US 2011/0087226.
Onge as modified discloses the second coupling clamp (#6 in Onge) has an upper surface (upper surface of #6, see Fig 9 in Onge) that engages with a lower surface of the first coupling clamp (lower surface of #5 in Onge) but does not disclose the upper surface of the second coupling clamp comprises a star grind. 
Murner, in the same field of endeavor as manipulating joints further discloses first and second coupling clamps (#20, #30), an upper surface of the second coupling clamp comprises a star grind (#45, Fig 1), the first coupling clamp having a lower surface that comprises a star grind (having the same configuration as the star grind of the upper surface, paragraph 25), the star grinds engage each other to help prevent the first and second coupling clamps from rotating relative to each other (paragraph 25).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Onge as modified to include a star grind on the upper surface of the second coupling clamp and on the lower surface of the first coupling clamp in view of additional teachings of Murner above because this helps prevent the first and second coupling clamps from rotating relative to each other. 

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onge US 2004/0034350, Philips US 2005/0224668, Brown US 2007/0038217 and Murner US 2011/0087226, as applied Claim 1 above, and in further view of Salley US 5,076,319.
Onge discloses the claimed invention as discussed above, where the handle is coupled to the first end (see Fig below) and in the form of a knob (paragraph 56 in Onge, see Fig below) but does not disclose the handle configured to be removably attached to the manipulator rod and has a faceted receiver adapted to receive a faceted interface of the first end.

    PNG
    media_image9.png
    512
    444
    media_image9.png
    Greyscale

Salley, pertinent to the problem how a handle/knob is attached to a device, discloses a handle in the form of a knob (#3, Fig 18a-18b), the handle configured to be removably attached to a rod (#25) and has a faceted receiver (hexagonal hole #32, Col 4 lines 45-62) adapted to receive a faceted interface (hexagonal interface #29) of a first end of the rod  (Fig 1), the faceted interface (#29) also has a faceted receiver that receives a faceted interface (#34) of the handle/knob (#3)(Col 4 lines 45-62) where this configuration provides a tight mount of the knob/handle to the rod (#25) and if desired, the knob/handle (#3) may be removed by applying an upward force to it (Col 4 lines 45-62).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the handle/knob of Onge as modified to have the handle/knob have a faceted receiver and a faceted interface, the first end to also a corresponding faceted interface and faceted receiver in view of Salley above because this configuration provides a tight mount of the knob/handle to the manipulating rod and if desired, the knob/handle may be removed by applying an upward force to it.


Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onge US 2004/0034350, Philips US 2005/0224668, Brown US 2007/0038217 and Murner US 2011/0087226, as applied to claim 1, and in further view of Bridwell US 2007/0213715.
	Onge as modified discloses the claimed invention as discussed above where the post (#14 in Onge, see alternative interpretation above where #14 in Onge) has a connected end connected to the manipulator rod (as best seen in Fig 3 in Onge below) such that the second coupling clamp can move along the post until it abuts the manipulator rod (Fig 1) in Onge), the post (#14 in Onge) having a free end (Fig 3 in Onge) but does not disclose the free end having a larger cross-section than the connected end. 


    PNG
    media_image10.png
    850
    640
    media_image10.png
    Greyscale

Bridwell, pertinent to the problem of retaining clamps on a post, discloses a post (#202) having free ends (#208 and #206) in the form of flanges (Fig 20) such that it has a larger cross section than that of the rest of the post (Fig 20) to prevent clamps (#220) from sliding off the free ends (paragraph 75).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Onge as modified to have the free end include a flange in view of Bridwell above because it will prevent the second coupling clamp from sliding off. It is noted that with the modification, the flange would be greater diameter than the rest of the post and thus have a larger cross section than the connected end. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773